—Order, Supreme Court, Bronx *288County (Luis Gonzalez, J.), entered November 27, 1996, which denied defendants’ motion to strike the action from the trial calendar, unanimously affirmed, with costs.
Defendants’ outstanding discovery requests did not require a response because the information sought is “palpably improper” (Haenel v November & November, 172 AD2d 182, 183). No possible use can be made of plaintiffs tax returns and W-2’s where she does not seek to recover for lost wages; or for medical records that involve different injuries than those claimed herein; or for health insurance policies not in effect as of the date of the accident; or for her school records. Plaintiffs sworn statement at her deposition that she does not know the name of the person who approached her after she fell sufficiently demonstrated her inability to respond to the request for his name and address. Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Tom, JJ.